NOTICE: NOT FOR PUBLICATION.
UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL AND
                    MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                      SHANE WADE WOODS, Appellant.

                              No. 1 CA-CR 14-0721
                                FILED 4-30-2015


              Appeal from the Superior Court in Yuma County
                         No. S1400CR201100655
                 The Honorable Maria Elena Cruz, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Yuma County Public Defender’s Office, Yuma
By Edward F. McGee
Counsel for Appellant
                             STATE v. WOODS
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Peter B. Swann joined.


W I N T H R O P, Judge:

¶1             Shane Wade Woods (“Appellant”) appeals the revocation of
his intensive probation for one count of unlawful use of means of
transportation, a class five felony. Appellant’s counsel has filed a brief in
accordance with Smith v. Robbins, 528 U.S. 259 (2000); Anders v. California,
386 U.S. 738 (1967); and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969),
stating that he has searched the record on appeal and found no question of
law that is not frivolous. Appellant’s counsel therefore requests that we
review the record for fundamental error. See State v. Clark, 196 Ariz. 530,
537, ¶ 30, 2 P.3d 89, 96 (App. 1999) (stating that this court reviews the entire
record for reversible error). This court allowed Appellant to file a
supplemental brief in propria persona, but Appellant has not done so.

¶2             We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes (“A.R.S.”)
sections 12-120.21(A)(1), 13-4031, and 13-4033(A).1 Finding no reversible
error, we affirm.

                 FACTS AND PROCEDURAL HISTORY2

¶3            On May 17, 2011, a grand jury issued an indictment charging
Appellant with one count of theft of means of transportation, a class three
felony. Pursuant to a plea agreement, Appellant pled guilty to a modified
charge of unlawful use of a means of transportation, a class five felony. On
October 19, 2011, the trial court sentenced Appellant to 90 days in jail and
three years’ intensive probation. That same day, Appellant signed the


1     We cite the current Westlaw version of the applicable statutes
because no revisions material to this decision have since occurred.

2     We view the facts in the light most favorable to sustaining the verdict
and resolve all reasonable inferences against Appellant. See State v. Kiper,
181 Ariz. 62, 64, 887 P.2d 592, 594 (App. 1994).



                                       2
                            STATE v. WOODS
                           Decision of the Court

“Uniform Conditions of Supervised Probation” and “Conditions of
Intensive Probation,” acknowledging the specific conditions of his
intensive probation.

¶4            On May 17, 2012, Adult Probation Officer (“APO”) Flores
petitioned to modify a condition of Appellant’s probation, requesting that
Appellant serve an additional ten days in jail because Appellant had tested
positive for methamphetamine. That same day, Appellant waived a
hearing on this petition and agreed to the modification to serve an
additional ten days in jail. In October 2012, APO Flores petitioned to revoke
Appellant’s probation, alleging Appellant violated three conditions of his
probation. During the revocation hearing on October 26, 2012, Appellant
admitted to violating one condition of his probation, and the State
dismissed the remaining two allegations. The trial court reinstated
Appellant’s intensive probation, extending the probationary term by 31
days and sentencing Appellant to 90 days in jail.

¶5           In August 2013, APO Flores petitioned to modify Appellant’s
terms of probation, requesting that Appellant serve twenty days in jail for
drug use and failing to comply with TASC urinalysis testing. Appellant
waived a hearing on this petition to modify, acknowledged he had violated
a condition of his probation, and agreed to serve twenty days in jail. In
March 2014, APO Flores again petitioned to modify Appellant’s probation
for failing to comply with TASC urinalysis testing, requesting that
Appellant serve two days in jail. Appellant waived his right to a hearing
and agreed to serve the two days in jail.

¶6             In May 2014, Appellant’s new probation officer, APO
Stricklin, petitioned to revoke Appellant’s probation, alleging Appellant
had violated multiple conditions of his probation. The trial court issued a
bench warrant and Appellant was arrested on August 21, 2014. During the
violation of probation hearing on September 17, 2014, APO Stricklin
testified Appellant violated several conditions of probation, stating
Appellant had absconded from probation supervision, had used
methamphetamine, had failed to comply with urinalysis testing, and had
failed to remain at his residence when not at work or without obtaining
prior APO approval. Appellant did not testify at the hearing. The trial
court found Appellant had violated two conditions of probation. Appellant
was sentenced to the presumptive term of 1.5 years’ imprisonment in the
Arizona Department of Corrections, with three hundred and forty-seven
days of pre-incarceration credit. Appellant timely appealed.




                                     3
                             STATE v. WOODS
                            Decision of the Court

                                 ANALYSIS

¶7            We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881; Clark, 196 Ariz. at 537,
¶ 30, 2 P.3d at 96. The evidence presented at the violation of probation
hearing was substantial and supports the sentence, and the sentence was
within the statutory limits. Appellant was represented by counsel at all
stages of the proceedings and gave a statement at sentencing. The
proceedings were conducted in compliance with his constitutional and
statutory rights and the Arizona Rules of Criminal Procedure.

¶8             After filing of this decision, defense counsel’s obligations
pertaining to Appellant’s representation in this appeal have ended.
Counsel need do no more than inform Appellant of the status of the appeal
and of his future options, unless counsel’s review reveals an issue
appropriate for petition for review to the Arizona Supreme Court. See State
v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984). Appellant has
thirty days from the date of this decision to proceed, if he desires, with a pro
per motion for reconsideration or petition for review.

                               CONCLUSION

¶9          The trial court’s orders revoking Appellant’s probation and
sentencing Appellant to imprisonment are affirmed.




                                  :ama




                                         4